Citation Nr: 1730546	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a Travel Board hearing in June 2017 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss meets the regulatory threshold to be considered a disability for VA purposes, the Veteran was exposed to acoustic trauma in service, and the evidence is in equipoise regarding whether in-service acoustic trauma caused the Veteran's hearing loss.

2.  The evidence is in equipoise regarding whether in-service acoustic trauma caused the Veteran's tinnitus


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.385, 3.485, 3.486 (a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for tinnitus have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159 (2015).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that the claimed hearing loss and tinnitus is the result of acoustic trauma experienced during service.  The Veteran has provided lay statements regarding the types of artillery equipment used during service, and examples of hearing loss and its onset since service.  The first step in analyzing this claim is to determine if the Veteran has diagnosed disabilities.

Competent medical evidence establishes that the Veteran's hearing loss meets the criteria to be considered a disability for VA purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The graph below displays the hearing results of the Veteran's August 2014 VA examination and confirms the presence of hearing loss disability for VA disability purposes.


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
20
55
75
90
94
LEFT
90
80
85
105
105
84

Additionally, the Veteran's Maryland CNC Speech Discrimination Score was 94 percent for the right ear and 84 percent for the left ear.  Therefore, the evidence of record confirms diagnosed hearing loss sufficient for VA disability purposes.

The Veteran also claims tinnitus as a result of acoustic trauma in service.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone based on reporting symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran's August 2014 VA examination reported no recurrent tinnitus, the Veteran's February 2014 initial claim for compensation, February 2015 Notice of Disagreement, and June 2017 Board hearing all contain complaints of tinnitus or ringing in the ears.  Therefore, there is conflicting evidence regarding the existence of the claimed disabilities.  However, the VA examiner did not address the Veteran's claimed tinnitus, nor did the examiner state how a lack of tinnitus was determined.  The examiner did not note any questions to the Veteran, any history of the symptoms, nor any reasoning to support the opinion.  The Board weighs the evidence for and against a tinnitus diagnosis, and resolving any reasonable doubt in the Veteran's favor, finds competent evidence to support a diagnosis of tinnitus.

The next step in analyzing the present appeal is to determine whether hearing loss and tinnitus are associated with active service.  The Veteran testified in the Board hearing as to firing artillery weapons, specifically the 105 millimeter, 115 millimeter, and twin 40 cannons, in service.  The Veteran's service personnel records confirm completion of Artillery Advanced Individual Training, Military Occupational Specialties (MOS) of Cannon Crewmember and Sound Ranging Crewman, and duty assignments within several Artillery Batteries.  Lay evidence and service personnel records are sufficient for the Board to concede a finding of acoustic trauma during the Veteran's service.  Therefore, based on the Veteran's MOS, statements regarding artillery weapons used, and assignments in artillery units the Board does not dispute that acoustic trauma was likely experienced during service.

With respect to whether there is a nexus between the current bilateral hearing loss disability and service, the Board acknowledges that the VA examiner opined that it was less likely as not that the claimed hearing loss was related to service.  The examiner supported the opinion on the basis of the Veteran having normal hearing at separation.  However, the 1962 Report of Medical Examination does not show a hearing evaluation of any kind.  The report's sections "Hearing" and "Audiometer" are blank.  The only reference to hearing on that report is handwritten and states "audio normal" in the remarks section.  The Board finds no diagnostic evidence on that report, or anywhere in the evidence, that the examiner could have used to determine the Veteran's hearing level at separation.  Therefore, the Board assigns little probative value to that finding of normal hearing at separation from service.  In regard to the Veteran's claimed tinnitus, the examiner reported no tinnitus present but did not address the claimed ringing in the ears.  There is no evidence of any examination or questioning of the Veteran, nor did the examiner provide any reasoning for their tinnitus opinion.  Therefore, although the VA examiner is competent and credible to provide an opinion, since the hearing loss opinion is based on a factual inaccuracy and the tinnitus opinion lacked consideration of the Veteran's lay statements, those opinions are assigned little probative weight.

Further, it is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran is competent to describe the circumstances surrounding in-service noise exposure and to report difficulties hearing as that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board finds the lay statements to be the most probative evidence of record.  The Veteran testified that the artillery sounds he experienced in service were much louder than anything else he has encountered.  The Veteran testified to using fingers in his ears to block the artillery sounds, since no hearing protection was provided.  The Veteran also testified having issues communicating with grandchildren and spouse as a result of hearing loss.  In addition to difficulties hearing everyday conversations, the Veteran testified to buzzing and ringing in the ears.  The Veteran's spouse also testified that the Veteran has had difficulty hearing since they met in 1964.  The spouse testified having to repeat questions to the Veteran, and also noticed the Veteran watching television and listening to the radio so loud she could hear it in other rooms.

The Veteran is competent to describe in-service noise exposure, current difficulty hearing, and ringing in the ears, and the Board finds these assertions to be credible and consistent with the other evidence.  The Board also finds the Veteran's spouse competent and credible to describe the Veteran's hearing difficulties.  After a review of the evidence of record as a whole, the Board is satisfied that the Veteran's current bilateral hearing loss disability and tinnitus cannot be disassociated from the in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and against the claim are at least in equipoise.  The Board will resolve reasonable doubt in finding that hearing loss disability and tinnitus are the result of noise exposure during service.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability and tinnitus are warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


